DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see remarks, filed 9/7/2022, with respect to the rejection(s) of claim(s) 25-44 under Sakamoto, Beib, Mischler, and Chan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakamoto, Beib, Border, and Chan for claims 25-27, 30-39 and 42-44.  Mischler has been applied as a dependent reference for claims 28-29, and Siegel has been applied as a dependent reference for claims 40-41.
Applicant persuasively argues that the previously cited references, and especially As to claim 25, applicant persuasively argues that Mischler and Chan, does not disclose “wherein the elongate heat sink is divided into a plurality of segments”.  However, Border discloses a cooling structure that utilizes the full limitation of obvious  an elongate heat sink, wherein the elongate heat sink is divided into a plurality of segments; wherein adjacent segments can move relative to one another.  Additionally, Border is intended to be used with a heater for the sealing of thermoplastic materials, similar to that in Sakamoto.  With respect to claims 43 and 44, Border has similarly been applied.
With respect to applicant’s arguments as to dependent claim 28, the examiner is not persuade by applicant’s arguments as to Mischler with respect to segmenting the heater (in Mischler, the compactor).  Although the examiner is persuaded that Mischler does not make obvious segmenting the heat sink, Mischler however does discloses that the segmenting of the heater also allows for better consolidating of the material.  Therefore, it would have been obvious to utilize the segmenting of Mischler for the heater elements and therefore the analysis of claim 28 has been maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 25-27, 30-39 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 20120080418 A1) in view of Beib (DE 102012215105 A1), Border (US 4922133) and Chan (US 20120018419 A1).

As to claim 25, Sakamoto discloses a welding apparatus capable of being used with a fibre reinforced thermoplastic resin based material, the welding apparatus comprising: an elongate heat conductive strip (thin aluminum nitride plate 6 which is heated by heater wire 5; see paragraph 0034, disclosing “Heat generated by the heater wire 5 is rapidly transferred to the thin aluminum nitride plate 6.”); and an elongate heat sink (heat dissipating base 2, disclosed in paragraph 0031 as “an extruded aluminium pipe having a rectangular cross section; see also Figure 2, showing an elongated shape) extending around at least a portion of the perimeter of the conductive strip (see Figure 2 and also paragraph 0032, disclosing that the nitride plate 6 “has an elongated quadrangular shape” and “The pieces of glass cloth tape 7, each of which is a thermal-electrical insulator having a width of 0.8 mm, are disposed on both sides of the thin aluminium nitride plate 6 in the longitudinal direction between the ribs 3 of the heat dissipating base 2.”  This section discloses and/or makes obvious that the heat sink/dissipating base of Sakamoto is of a similar elongated shape as heat conductive strip/plate 6 of Sakamoto).  See the features in marked up Figure 1, below:

    PNG
    media_image1.png
    501
    728
    media_image1.png
    Greyscale

 The elongate feature is best shown in Figure 2.

    PNG
    media_image2.png
    208
    752
    media_image2.png
    Greyscale

Sakamoto does not disclose an elongate flexible heat conductive strip or wherein the elongate heat sink is divided into a plurality of segments; wherein adjacent segments can move relative to one another.
However, Beib discloses an elongate flexible heat conductive strip (see paragraph 0025-32).  Paragraph 0025, for example, teaches that “a heating tape 21 , is present, which by means of an adhesive, preferably an adhesive tape or an adhesive layer 22 , on a pressure element, here a flexible hose 23 , arranged and fixed. The flexible hose 23 in turn is with a medium 25 filled, in particular a water, an oil or a gas.”.  Paragraph 0028 teaches that “This also advantageously a pressure equalization over the entire extent of the joining region of the two components to be joined, which in the 1 for the sake of simplicity, not shown, achieved”
Border and Chan make obvious  an elongate heat sink, wherein the elongate heat sink is divided into a plurality of segments; wherein adjacent segments can move relative to one another.  Chan, for example, teaches an elongated heat sink (see press head heat sink 105) combined with an elongated heating element.  Border, in column 5, line 18, teaches an elongate heat sink in the form of a belt rider  57 and pressure plates 59, teaching that “the belt rider 57, which is a good conductor of heat and which is very close to the tapes 11 and 11a which are to be cooled.”  Border teaches in column 4 that “Depending on the construction, the flexible member may be provided by the belt 35 and/or a belt rider 57. The belt rider 57 is flexible, and may be constructed of a suitable plastic or other flexible material. The belt rider 57 is attached to one end of the body 51 and extends completely across and beyond the open bottom of the chamber 53. If the belt 35 is omitted, then the flexible member is the belt rider and the pressure surface is defined by the outer surface of the belt rider 57. If the belt 35 and the belt rider 57 are used, then the flexible member comprises the belt rider and a portion of the belt and the pressure surface is defined by the outer surface of the belt to the extent that such outer surface of the belt is at the open bottom of the chamber 53.”  Column 4, line 49 teaches that:
Although the pressure applying means can take different forms, in this embodiment, it includes a plurality of identical pressure plates 59 movable independently in the chamber 53. Each of the pressure plates 59 is generally in the form of a rectangular solid having a rounded, semi-cylindrical nose 61 engaging the belt rider 57, an opening 63 and a groove 65 leading from the opening 63 to the nose 61. With the pressure plates 59 stacked together in the chamber 53 like a deck of cards, the plates project out of the open end of the chamber, and each of the grooves 65 cooperates with a planar surface of the adjacent plate 59 to form a portion of a cooling gas passage which leads from the opening 63 to the nose 61. Consequently, the cooling gas can be transmitted from the source 58 through the passage 55, the openings 63, which are in registry, and the grooves 65 to the belt rider 57, which is a good conductor of heat and which is very close to the tapes 11 and 11a which are to be cooled. Cooling gas also passes through a passage 66 in the body 51 to cooling orifices 68 in the body 51. The cooling gas can escape to the atmosphere after it leaves the pressure section 31 because there are no sides on the tape head 13 below the body 51 that would prevent it from escaping.” 

Column 4, line 35 discloses the reasoning behind this structure, teaching that “By using a tape head which incorporates both pressure plates and a resilient belt, the tape head can conform to both the large-scale undulations at the support surface and the small-scale roughness at the tape, thereby creating a very uniform pressure on the tape surface.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize an elongate flexible heat conductive strip in order to achieve  pressure equalization over the entire extent of the joining region of the two components to be joined as taught by Beib, and to utilize an elongate heat sink, wherein the elongate heat sink is divided into a plurality of segments; wherein adjacent segments can move relative to one another in order that the head can conform to both the large-scale undulations at the support surface and the small-scale roughness at the tape, thereby creating a very uniform pressure on the tape surface as taught by Border and Chan.

As to claim 26, Sakamoto does not disclose the elongate flexible conductive strip is an elongate metallic strip.  Sakamoto does disclose that the conductive strip is an elongate metallic strip (see paragraph 0032, disclosing “The thin aluminium nitride plate 6 has an elongated quadrangular shape”) but lacks the flexible element.
However, Chan as incorporated discloses that the elongate flexible conductive strip is an elongate metallic strip.  See paragraph 0029, disclosing that “The heating element 102 is an elongate metal strip uniform, or substantially uniform, width along its length.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the elongate flexible conductive strip is an elongate metallic strip in order to achieve flexible welding.  

As to claim 27, both Sakamoto and Chan as incorporated discloses that the elongate heat sink comprises a backing portion and a pair of side portions extending away from the backing portions to define a void between the side portions and the backing portion. See Sakamoto, paragraph 0031, disclosing “A heat dissipating base 2, which is an extruded aluminium pipe having a rectangular cross section, is fixed to one of jaws 1 (partially illustrated in FIG. 1) of the press mechanism.  Ribs 3 having a height of 1.7 mm are formed at edges on both sides of the upper surface of the heat dissipating base 2.” See also Chan paragraph 0027, disclosing “the flexible hose 23 at least partially (preferably about half) within the carrier 20 and with the other part, preferably with the other half, over the carrier 20 protrudes.”


As to claim 30, Sakamoto is shaped such that that a distal end of each side portion defines an edge extending along a length of the heat sink and arranged (or capable of functioning) to contact the surface of a fibre reinforced resin based material.  See paragraph 0031, disclosing “A heat dissipating base 2, which is an extruded aluminium pipe having a rectangular cross section, is fixed to one of jaws 1 (partially illustrated in FIG. 1) of the press mechanism.  Ribs 3 having a height of 1.7 mm are formed at edges on both sides of the upper surface of the heat dissipating base 2.”  See also Figures 1, 2, 4, 9, 10, 11, and 12
In any event, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a distal end of each side portion defines an edge extending along a length of the heat sink and arranged to contact the surface of a fibre reinforced resin based material as an obvious changes in size and shape and rearrangement of parts.

As to claim 31, Sakamoto discloses a space defined between the distal portions of the side portions is arranged to receive the elongate flexible strip.  See also Figures 1, 2, 4, 9, 10, 11, and 12
In any event, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a space defined between the distal portions of the side portions is arranged to receive the elongate flexible strip as an obvious changes in size and shape and rearrangement of parts.

As to claim 32, Sakamoto discloses that an electrical insulator (Sarcon tape 4) is disposed between the elongate flexible strip and an adjacent portion of the heat sink.  See paragraph 0031, disclosing “A piece of Sarcon tape 4 having a thickness of 0.45 mm is affixed to a part of the upper surface of the heat dissipating base 2 between the ribs 3.  The piece of Sarcon tape 4 serves as a thermal-electrical insulator that insulates the heat dissipating base 2 from heat.  (Sarcon tape, which is manufactured by Fuji Polymer Industries Corporation, is tape composed of a silicone rubber, a glass cloth, and aluminium nitride powder or alumina powder).”

As to claim 33, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the distal portions of the side portions of the heat sink comprise a stepped profile such that a surface of the elongate flexible strip aligns with a surface of the stepped profile and a perpendicular side of the elongate flexible strip aligns with a side of the stepped profile as an obvious changes in size and shape and rearrangement of parts.

As to claim 34, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a portion of the elongate flexible strip extends beyond a most distal limit of the heat sink measured from the backing portion as an obvious changes in size and shape and rearrangement of parts.

As to claim 35, Sakamoto discloses the void (created by the gap in the ribs 3) is further provided with an elongate heat source (heater wire 5) extending along at least a portion of the length of the apparatus. See also Figures 1, 2, 4, 9, 10, 11, and 12
In any event, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the void is further provided with an elongate heat source extending along at least a portion of the length of the apparatus as an obvious changes in size and shape and rearrangement of parts.

As to claim 36, Sakamoto discloses that the heat source is an electrical induction coil or an electrical resistance heated element.  See heater wire 5, which reads on the limitation of an electrical resistance heated element.

As to claim 37, Sakamoto discloses that the electrical conductor (heater wire 5) further comprises a first electrical insulator on a first side of the conductor and a second electrical insulator on an opposing second side of the conductor.  See Sarcon tape 4, glass cloth tape 7, and silicon rubber 11, which function to read on the claim.
In any event, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the electrical conductor further comprises a first electrical insulator on a first side of the conductor and a second electrical insulator on an opposing second side of the conductor as an obvious changes in size and shape and rearrangement of parts.

As to claim 38, Sakamoto as modified by Beib, Chan and Border would disclose and/or make obvious that the first side of the electrical conductor (heater wire 5) faces the elongate flexible strip (plate 6) and the opposing side of the electrical conductor faces the void (created by the shape of ribs 3 and base 2) within the heat sink and is arranged to be received within the void (created by the shape of ribs 3 and base 2).
In any event, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that first side of the electrical conductor faces the elongate flexible strip and the opposing side of the electrical conductor faces the void within the heat sink and is arranged to be received within the void as an obvious changes in size and shape and rearrangement of parts.

As to claim 39, Sakamoto as modified by Beib, Chan and Mischler would disclose and/or make obvious a housing (created by the mating of jaws 1 and 2) comprising a blind recess arranged to receive the elongate heat sink, elongate flexible strip, electrical conductor, and electrical insulators
In any event, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a housing comprising a blind recess arranged to receive the elongate heat sink, elongate flexible strip, electrical conductor, and electrical insulators as an obvious changes in size and shape and rearrangement of parts.

As to claim 42, Sakamoto discloses that heating is controlled in response to one or more temperature sensors arranged in use to detect the weld temperature.  See especially paragraph 0040, disclosing that “Thermocouples having a thin tape-like shape were used as sensors.”

As to claim 43, Sakamoto discloses a welding apparatus capable of being used for a thermoplastic based material, the welding apparatus comprising a elongate heat conductive strip (thin aluminum nitride plate 6 which is heated by heater wire 5; see paragraph 0034, disclosing “Heat generated by the heater wire 5 is rapidly transferred to the thin aluminum nitride plate 6.”) and an associated heat sink (heat dissipating base 2, disclosed in paragraph 0031 as “an extruded aluminum pipe having a rectangular cross section; see also Figure 2, showing an elongated shape) extending laterally from the longest edges of the elongate strip.  See marked up Figures 1 and 2, above in claim 25.
Sakamoto does not disclose a flexible elongate heat conductive or wherein the heat sink is deformable along the length of the strip so as to align in use with deformations in the thermoplastic based material to be welded.
However, Beib discloses an flexible elongate heat conductive strip (see paragraph 0025-32).  Paragraph 0025, for example, teaches that “a heating tape 21 , is present, which by means of an adhesive, preferably an adhesive tape or an adhesive layer 22 , on a pressure element, here a flexible hose 23 , arranged and fixed. The flexible hose 23 in turn is with a medium 25 filled, in particular a water, an oil or a gas.”.  Paragraph 0028 teaches that “This also advantageously a pressure equalization over the entire extent of the joining region of the two components to be joined, which in the 1 for the sake of simplicity, not shown, achieved”
Border and Chan make obvious wherein the heat sink is deformable along the length of the strip so as to align in use with deformations in the thermoplastic based material to be welded. Chan, for example, teaches an elongated heat sink (see press head heat sink 105) combined with an elongated heating element.  Border, in column 5, line 18, teaches an elongate heat sink in the form of a belt rider  57 and pressure plates 59, teaching that “the belt rider 57, which is a good conductor of heat and which is very close to the tapes 11 and 11a which are to be cooled.”  Border teaches in column 4 that “Depending on the construction, the flexible member may be provided by the belt 35 and/or a belt rider 57. The belt rider 57 is flexible, and may be constructed of a suitable plastic or other flexible material. The belt rider 57 is attached to one end of the body 51 and extends completely across and beyond the open bottom of the chamber 53. If the belt 35 is omitted, then the flexible member is the belt rider and the pressure surface is defined by the outer surface of the belt rider 57. If the belt 35 and the belt rider 57 are used, then the flexible member comprises the belt rider and a portion of the belt and the pressure surface is defined by the outer surface of the belt to the extent that such outer surface of the belt is at the open bottom of the chamber 53.”  Column 4, line 49 teaches that:
Although the pressure applying means can take different forms, in this embodiment, it includes a plurality of identical pressure plates 59 movable independently in the chamber 53. Each of the pressure plates 59 is generally in the form of a rectangular solid having a rounded, semi-cylindrical nose 61 engaging the belt rider 57, an opening 63 and a groove 65 leading from the opening 63 to the nose 61. With the pressure plates 59 stacked together in the chamber 53 like a deck of cards, the plates project out of the open end of the chamber, and each of the grooves 65 cooperates with a planar surface of the adjacent plate 59 to form a portion of a cooling gas passage which leads from the opening 63 to the nose 61. Consequently, the cooling gas can be transmitted from the source 58 through the passage 55, the openings 63, which are in registry, and the grooves 65 to the belt rider 57, which is a good conductor of heat and which is very close to the tapes 11 and 11a which are to be cooled. Cooling gas also passes through a passage 66 in the body 51 to cooling orifices 68 in the body 51. The cooling gas can escape to the atmosphere after it leaves the pressure section 31 because there are no sides on the tape head 13 below the body 51 that would prevent it from escaping.” 

Column 4, line 35 discloses the reasoning behind this structure, teaching that “By using a tape head which incorporates both pressure plates and a resilient belt, the tape head can conform to both the large-scale undulations at the support surface and the small-scale roughness at the tape, thereby creating a very uniform pressure on the tape surface.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize an elongate flexible heat conductive strip in order to achieve  pressure equalization over the entire extent of the joining region of the two components to be joined as taught by Beib, and to utilize an associated heat sink wherein the heat sink is deformable along the length of the strip so as to align in use with deformations in the thermoplastic based material to be welded in order such that the head can conform to both the large-scale undulations at the support surface and the small-scale roughness at the tape, thereby creating a very uniform pressure on the tape surface as taught by Chan and Border.

As to claim 44, Sakamoto discloses a welding apparatus capable of being used for a thermoplastic based material, the welding apparatus comprising: a elongate heat conductive strip (thin aluminum nitride plate 6 which is heated by heater wire 5; see Figure 2 and paragraph 0032, disclosing an elongate shape; see paragraph 0034, disclosing “Heat generated by the heater wire 5 is rapidly transferred to the thin aluminum nitride plate 6.) and an associated heat source (heater wire 5 is the associated heat source) arranged to direct heat in a first direction to a laminate surface to be welded; and a heat sink (heat dissipating base 2, disclosed in paragraph 0031 as “an extruded aluminum pipe having a rectangular cross section) extending laterally from the longest edges of the elongate strip (see Figure 2, showing an elongated arranged for the heat sink/base).  See marked up Figures 1 and 2, above in claim 25.
Sakamoto does not disclose a flexible elongate heat conductive strip or a heat sink arrange to collect heat from the laminate surface and to communicate heat in a second opposing direction, wherein the heat sink is deformable along the length of the strip so as to align in use with deformations in a thermoplastic based material to be welded.
However, Beib discloses an flexible elongate heat conductive strip (see paragraph 0025-32).  Paragraph 0025, for example, teaches that “a heating tape 21 , is present, which by means of an adhesive, preferably an adhesive tape or an adhesive layer 22 , on a pressure element, here a flexible hose 23 , arranged and fixed. The flexible hose 23 in turn is with a medium 25 filled, in particular a water, an oil or a gas.”.  Paragraph 0028 teaches that “This also advantageously a pressure equalization over the entire extent of the joining region of the two components to be joined, which in the 1 for the sake of simplicity, not shown, achieved”
Border and Chan make obvious a heat sink arranged to collect heat from the laminate surface and to communicate heat in a second opposing direction, wherein the heat sink is deformable along the length of the strip so as to align in use with deformations in a thermoplastic based material to be welded.  Chan, for example, teaches an elongated heat sink (see press head heat sink 105) combined with an elongated heating element.  Border, in column 5, line 18, teaches an elongate heat sink in the form of a belt rider  57 and pressure plates 59, teaching that “the belt rider 57, which is a good conductor of heat and which is very close to the tapes 11 and 11a which are to be cooled.”  Border teaches in column 4 that “Depending on the construction, the flexible member may be provided by the belt 35 and/or a belt rider 57. The belt rider 57 is flexible, and may be constructed of a suitable plastic or other flexible material. The belt rider 57 is attached to one end of the body 51 and extends completely across and beyond the open bottom of the chamber 53. If the belt 35 is omitted, then the flexible member is the belt rider and the pressure surface is defined by the outer surface of the belt rider 57. If the belt 35 and the belt rider 57 are used, then the flexible member comprises the belt rider and a portion of the belt and the pressure surface is defined by the outer surface of the belt to the extent that such outer surface of the belt is at the open bottom of the chamber 53.”  Column 4, line 49 teaches that:
Although the pressure applying means can take different forms, in this embodiment, it includes a plurality of identical pressure plates 59 movable independently in the chamber 53. Each of the pressure plates 59 is generally in the form of a rectangular solid having a rounded, semi-cylindrical nose 61 engaging the belt rider 57, an opening 63 and a groove 65 leading from the opening 63 to the nose 61. With the pressure plates 59 stacked together in the chamber 53 like a deck of cards, the plates project out of the open end of the chamber, and each of the grooves 65 cooperates with a planar surface of the adjacent plate 59 to form a portion of a cooling gas passage which leads from the opening 63 to the nose 61. Consequently, the cooling gas can be transmitted from the source 58 through the passage 55, the openings 63, which are in registry, and the grooves 65 to the belt rider 57, which is a good conductor of heat and which is very close to the tapes 11 and 11a which are to be cooled. Cooling gas also passes through a passage 66 in the body 51 to cooling orifices 68 in the body 51. The cooling gas can escape to the atmosphere after it leaves the pressure section 31 because there are no sides on the tape head 13 below the body 51 that would prevent it from escaping.” 

Column 4, line 35 discloses the reasoning behind this structure, teaching that “By using a tape head which incorporates both pressure plates and a resilient belt, the tape head can conform to both the large-scale undulations at the support surface and the small-scale roughness at the tape, thereby creating a very uniform pressure on the tape surface.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize an elongate flexible heat conductive strip in order to achieve  pressure equalization over the entire extent of the joining region of the two components to be joined as taught by Beib, and to utilize a heat sink extending laterally from the longest edges of the elongate strip and arrange to collect heat from the laminate surface and to communicate heat in a second opposing direction, wherein the heat sink is deformable along the length of the strip so as to align in use with deformations in a thermoplastic based material to be welded in order that the head can conform to both the large-scale undulations at the support surface and the small-scale roughness at the tape, thereby creating a very uniform pressure on the tape surface as taught by Chan and Border.

Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 20120080418 A1) in view of Beib (DE 102012215105 A1), Border (US 4992133 A) and Chan (US 20120018419 A1) as applied to claims 25-27, 30-39 and 42-44 above, and further in view of Mischler (US 2007/0044922 A1)

As to claim 28, Sakamoto does not disclose that the flexible heat conductive strip is divided into a plurality of segments.  
Mischler as incorporated would make obvious that the flexible heat conductive strip is divided into a plurality of segments.  See paragraph 0045, teaching “Each segment preferably has an outer flexible covering 56 and an outer lubricious film 57, such as one made from a PTFE-type polymer, or other lubricious film able to withstand the heat and stress of the application.  Each segment may move in and out independently for best consolidating the material with which it is in contact.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the flexible heat conductive strip is divided into a plurality of segments in order to move in and out independently for best consolidating the material with which it is in contact as taught by Mischler.

As to claim 29, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the heat sink is divided into a plurality of segments by slots, wherein the slots extend through the backing portion and (a) along at least a portion of the length of each side portion with a distal portion of the side portions, or (b) and along an entire length of each side portion as an obvious changes in size and shape and rearrangement of parts.


Claim(s) 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 20120080418 A1) in view of Beib (DE 102012215105 A1), Border (US 4992133 A) and Chan (US 20120018419 A1) as applied to claims 25-27, 30-39 and 42-44 above, and further in view of Siegel (WO 1992008613 A1).

As to claim 40, Sakamoto does not disclose that the recess further comprises an inflatable hose within the recess and arranged to apply a force on inflation between against the backing portion of the heat sink.
However, Siegel discloses and makes obvious that the recess further comprises an inflatable hose (pneumatic lifter 108) within the recess and arranged to apply a force on inflation between against the backing portion of the heat sink (corresponding to assembly 98).  See page 13, line 4, disclosing “A pneumatic lifter 108 is situated at the bottom of the housing 96, between the housing 96 and mylar tape 101. The pneumatic lifter 108 can be of the "Pneuma-Seal" type manufactured by Presray Corporation of Pawling, New York.” See also page 15, line 33, disclosing that “As shown in Figs. 2 and 7, a tube 71 leads from the pneumatic source 72 into each pneumatic lifter 108. The pneumatic source 72 pressurizes and expands the pneumatic lifters 108 upon activation, the level of pressurization being regulated by the adjustable valves 73. In order to lengthen the useful life of the pneumatic lifters 108, the vertical displacement of the assembly 98 should be such that the pneumatic lifters 108 do not expand to their maximum extent when inflated by the pneumatic source 72.”  Page, line discloses that “It will be appreciated that the segmented sealing element assembly 98 will compensate for any misalignment or warpage in the upper or lower seal bars 38 and 48, by conforming itself to any irregularity. The pressure exerted by the pneumatic lifter 108 will be uniform even while expanding more in some areas than in others, since gas in a single container exerts the same pressure at every point of the container.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the recess further comprises an inflatable hose within the recess and arranged to apply a force on inflation between against the backing portion of the heat sink in order to compensate for any misalignment or warpage.

As to claim 41, Sakamoto discloses that a thermal insulator is disposed between the backing portion of heat sin.  Sakamoto does not disclose that a thermal insulator is disposed between the inflatable hose and the backing portion of heat sink.
However, Siegel discloses an inflatable hose (pneumatic lifter 108).  Additionally, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a thermal insulator is disposed between the inflatable hose and the backing portion of heat sink as an obvious changes in size and shape and rearrangement of parts disclosed in Sakamoto and Siegel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK